EXHIBIT 10.1

Form Compensation Agreement

The Compensation Package in this memorandum has been submitted to and approved
by the Compensation Committee of the Board of Directors of Evolving Systems,
Inc.  This Compensation Plan (the “Plan”) is effective during calendar year
2007, and is provided to you to give you information regarding compensation
offered to you as [Insert Title].  This Plan supersedes all prior Compensation
plans or other compensation agreements, oral or written, you have with the
Company, other than stock options previously granted to you, the Management
Change in Control Agreement, as amended, and the Indemnification Agreement which
shall continue in full force and effect.  Your Plan includes a base salary paid
in accordance with the normal payroll practices of Evolving Systems, as well as
eligibility for quarterly and annual incentive compensation.

This Plan is not a contract of employment and shall not be construed to
guarantee employment for any particular period of time.  All Evolving Systems’
employees are employed at will.  You, or Evolving Systems, may terminate the
employment relationship at any time, with or without notice, for any reason or
no reason.  The Plan may be changed or discontinued by the Company at any time
with or without prior notice.


--------------------------------------------------------------------------------




I.  Compensation

Annual Base Salary

[Insert Amount]

Potential Incentive Compensation

[Insert applicable percentage] of Base Salary, paid as described below

 


INCENTIVE COMPENSATION

Incentive Compensation will be paid in five (5) equal payments, based upon
attainment of defined Company quarterly and annual revenue results (“Incentive
Targets”) established by the Board of Directors. In the event the Company
exceeds the Incentive Targets established by the Board of Directors, Incentive
Compensation in excess of 100% of your potential quarterly or annual percentage
will be paid up to 150% of your quarterly or annual Potential Incentive
Compensation. Incentive Compensation will only be paid if following payment the
Company is also in compliance with its banking covenants at the end of the
applicable quarter, or, in the case of the annual Incentive Compensation
payment, on December 31, 2007.

In the event your employment terminates prior to the end of any calendar
quarter, for reasons other than Cause (as described below), the Quarterly
Incentive Compensation that would have been paid to you at the end of the
calendar quarter will be pro-rated to the date of termination of your
employment.  There will be no pro-ration for the Annual Incentive Compensation;
you must be employed by the Company on December 31, 2007, to be eligible for the
Annual Incentive Compensation amount.

II.            SEVERANCE

1)            In the event your employment is terminated by the Company other
than for (a) Cause; (b) Disability; or (c) death, you will be paid severance
compensation in an amount equal to [insert applicable amount: (3)(6)(9) months]
of your then current Base Salary.

2)              “Cause” and “Disability” for purposes of the severance
provisions described in this Section II shall mean:

(a) “Cause” shall mean:

(i)                                     Willful action or failure to act by you
that in the reasonable opinion of the Board of Directors materially injures the
reputation, business or business relationships of the Company or any of its
officers, directors or executives and such action or failure is not remedied or
reasonable steps to effect such remedy are not commenced within ten (10) days
following receipt of written notice;

(ii)                            Your failure to perform your duties or to follow
the reasonable directions of the Board of Directors of the Company within ten
(10) business days after receipt by you of written notice of such failure;

(iii)                               Any act involving moral turpitude or a
crime, other than a vehicle offense (excepting vehicular manslaughter), which
could reflect in some material fashion unfavorably upon the business or business
relationships of the Company or any of its officers, directors or executives.


--------------------------------------------------------------------------------




(b)           “Disability” shall mean a physical or mental impairment that
substantially limits a major life activity, other than on a temporary basis,
which prevents you from performing the essential functions of your job for any
period, and for which no reasonable accommodation can be made. As an officer of
the Company, you are considered a “key employee” under the Family and Medical
Leave Act (“FMLA”).  As such, you will be provided a reasonable opportunity to
return to work from any FMLA leave.  However, the possibility exists that
restoration to employment may be denied following FMLA leave if the Company, in
its sole discretion, determines that your position is critical and must be
filled.

3)            In exchange for the severance payment described in this Section
II, the Company will require that you execute a Separation Agreement, in which
you release all claims against the Company arising out of your employment or
termination of your employment.  In addition, the Separation Agreement will
provide that during the period of time during which you receive severance
payments you will refrain from (a) soliciting Evolving Systems’ employees to
leave the employ of the Company;  (b) interfering with the relationship of the
Company with any such employees, including, but not limited to, hiring such
employees; (c) targeting or soliciting customers of the Company to purchase
products or services in competition with the Company’s products or services or
to terminate a relationship with the Company and (d) competing directly or
indirectly with the Company as is described in the Management Change in Control
Agreement.

4)              Severance payments will be paid in equal installments, in the
Company’s normal payroll cycle, over the applicable severance period. Under no
circumstances will the Company be obligated to pay any amounts to you under this
Section II if your employment has been terminated by the Company for Cause,
Disability or death.

5)              The severance provisions of this 2007 Compensation Plan are not
intended to apply in the event of a Change in Control, as defined in the
Management Change in Control Agreement.  Accordingly, if severance described in
this Plan is paid, and the Management Change in Control Agreement is
subsequently triggered, payments made under this Plan shall be credited against,
and shall NOT be in addition to, amounts paid under the Change In Control
Agreement.

III.           Benefits

You will receive benefits in accordance with the Company’s standard benefits
plan and policies, with the following modifications:

1.             Paid Time Off:  Your Paid Time Off (PTO) will be set at one level
above the “standard” rates for employees, as follows:

Years of Service

 

Hours Accrued per Pay Period

 

Annual # of Days of PTO

 

 

 

 

 

 

 

0-2

 

6.16

 

20

 

3-5

 

7.69

 

25

 

6+

 

9.23

 

30

 

 

You will be expected to record your PTO in accordance with standard Company
policy and all other provisions of the Company’s PTO policy will apply.

(Note:  PTO for officers residing in the UK is based upon UK standard rates)

2.             Life Insurance Benefits:  In addition to the standard life
insurance benefits payable to employees of the Company, the Company will provide
life insurance to you in the amount of $300,000,


--------------------------------------------------------------------------------




subject to your insurability.  The Company pays the premium, but the premium
attributable to insurance over $50,000 is taxable to you.

3.             Disability Benefits:  The Company will provide you with short
term and long term disability insurance coverage per the Company’s general plan
for all employees.  The general plan for employees pays benefits at the rate of
66 2/3% of your base pay, with a base pay cap of $8,501 per month (resulting in
total monthly benefit payable to you under the Company plan of $5,667).  This
benefit, if payable, terminates at age 65.  In addition, the Company will make
available to you, at your expense, additional long term disability coverage that
will pay the lesser of the difference between 66 2/3% of your monthly base
salary and the benefit provided under the general Company plan or $6,000 per
month. (For example, if your monthly base salary is $15,000, the additional
long-term disability policy will provide $4,334, the difference between the
general Company plan benefit ($5,667) and 66 2/3% of your base salary.)  This
additional benefit is payable until age 65, or, in some cases has a 5 year
payout.   If you have any questions about the disability benefits, please see
the HR Director.

4.             Travel. Upgrades to first class domestic travel/business class
international travel will be made available to you in accordance with the
Company’s standard travel policies.  This benefit does NOT imply that you are
authorized to buy first class tickets.

5.             Miscellaneous Benefits.    The Company will provide you with a
cell phone and cell phone service and reimburse you for the cost (basic service)
of a second phone line to your home.  You will also be provided with a laptop
computer and a second docking station to be used in your home.

6.             Modify Agreement to Comply with Internal Revenue Code Section
409A.  The Company reserves the right to modify this Agreement at any time in
order to comply with Internal Revenue Code Section 409A.

IV.           SEC Filing Requirements.

You will be considered an “Executive Officer” for purposes of the SEC rules
relating to trading of stock and reporting your stock trading.  You are required
to pre-clear your trading in Company stock with the Company’s General Counsel
prior to buying or selling Company stock.  You are expected to familiarize
yourself with the Insider trading regulations and to comply with those
regulations, in particular, to abide by Company trading-blackout rules and to
advise the Company’s General Counsel in advance of all stock trades so that
appropriate SEC forms can be timely filed.


·                                         ACKNOWLEDGMENT

I have received and read my 2007 Compensation Plan.  I understand the details of
the Plan and how it applies to me.  I acknowledge that the Plan represents
Confidential and Proprietary Information of Evolving Systems.  I understand that
the Plan may be changed or discontinued by the Company at any time with or
without notice, and that no representations or promises, either express or
implied, have been made to me about my continued employment, about my
compensation or about the Plan other than what is written here or in any
Management Change in Control Agreement that may be executed.  I understand the
responsibilities of my position and the critical nature of the performance of
this position on the success of Evolving Systems.  I understand that I am
employed on an at-will basis, and that this Plan does not alter or modify the
at-will nature of my employment.  I understand that I can resign my position at
any time, or Evolving Systems can terminate my employment at any time, with or
without prior written notice. I agree that the compensation I receive under the
Plan is fair and adequate compensation for my services.


--------------------------------------------------------------------------------




 

 

 

 

[Name of Executive Officer]

 

Date

 

 


--------------------------------------------------------------------------------